Zarlink Releases Second Quarter Fiscal 2010 Results · Earnings per share at the high end of Q2 guidance range · Non-GAAP net income of $6.3 million and GAAP net income of $0.7 million · Cash and cash equivalents increase by $8.6 million quarter-over-quarter to $55.7 million OTTAWA, CANADA, October 28, 2009 – Zarlink Semiconductor (TSX: ZL) today issued its second quarter Fiscal 2010 results for the three-month period ended September 25, 2009. As a supplement to Zarlink’s consolidated financial statements presented in accordance with U.S. Generally Accepted Accounting Principles (GAAP), the Company has provided additional non-GAAP measures for operating income, net income (loss), basic and diluted net income (loss) per share. Zarlink believes the additional non-GAAP measures are useful to investors for the purpose of financial analysis. However, non-GAAP measures are neither stated in accordance with, nor are they a substitute for, GAAP measures. For a full reconciliation of GAAP to non-GAAP measures, please refer to the schedule included with this release. All figures are in U.S. dollars unless otherwise noted. “Our ability to generate solid cash flow and achieve profitability at current revenue levels highlights the success we have had to date in enhancing the efficiency of our operations,” said Kirk K. Mandy, President and CEO, Zarlink Semiconductor. “The steps we have taken to improve our cost structure and expand our gross margin are driving bottom-line growth. We believe these efforts, combined with increasing demand for new medical wireless and next-generation timing products and strong relationships with customers in emerging markets, position Zarlink for continuing growth in the coming quarters.” Second quarter revenue was $53.6 million, at the high end of the Company’s guidance range of $52 million to $54 million, compared with revenue of $53.6 million in Q1 Fiscal 2010 and $61.8 million in Q2 Fiscal 2009. For Q2 Fiscal 2010, revenue from Zarlink’s Communication Products group increased to $34.2 million from $32.6 million in Q1 Fiscal 2010, due to growing demand for next-generation timing and telecom networking products. Revenue from Zarlink’s Communication Products group in Q2 Fiscal 2009 was $39.7 million. Medical Products revenue for Q2 Fiscal 2010 was $7.8 million, compared with Q1 Fiscal 2010 revenue of $9.0 million, with growing demand for new medical wireless products offset by expected seasonality and decreased shipments for legacy hearing aid products. Revenue from Zarlink’s Medical Products group in Q2 Fiscal 2009 was $7.8 million. Optical Products revenue in Q2 Fiscal 2010 was $3.8 million, compared with revenue of $4.0 million in Q1 Fiscal 2010, due to a continuing slowdown in enterprise communication spending. Revenue from Zarlink’s Optical Products group in Q2 Fiscal 2009 was $6.8 million. Custom and Other revenue in Q2 Fiscal 2010 was $7.8 million, compared with Q1 Fiscal 2010 revenue of $8.0 million and Q2 Fiscal 2009 revenue of $7.5 million. Gross margin in Q2 Fiscal 2010 was 50% of revenue, which included $0.9 million in supply chain harmonization costs. In comparison, gross margin in Q1 Fiscal 2010 was 50%, which included $1.1 million in supply chain harmonization costs. Gross margin in Q2 Fiscal 2009 was 49%, which included integration costs of $0.8 million. R&D expenses in Q2 Fiscal 2010 were $10.6 million, or 20% of revenue. This compares with Q1 Fiscal 2010 R&D expenses of $9.5 million, or 18% of revenue. In Q2 Fiscal 2009, R&D expenses were $11.2 million or 18% of revenue, which included integration costs of $0.1 million. S&A expenses in Q2 Fiscal 2010 were $10.1 million, or 19% of revenue. This compares with Q1 Fiscal 2010 S&A expenses of $10.3 million, or 19% of revenue. In Q2 Fiscal 2009, S&A expenses were $13.6 million or 22% of revenue, which included proxy contest costs of $1.2 million and severance and integration costs of $0.3 million. On a GAAP basis, Q2 Fiscal 2010 operating income was $5.2 million, compared to Q1 Fiscal 2010 operating income of $4.4 million and Q2 Fiscal 2009 operating income of $3.9 million. Net income in Q2 Fiscal 2010 was $0.7 million or break-even per share, which included a non-cash foreign exchange loss of $3 million related primarily to Zarlink’s Canadian dollar denominated debenture, based on an exchange rate of CDN$1.00 to US$0.92 at September 25, 2009. Excluding the impact of foreign exchange, earnings per share were at the high end of Q2 guidance of $0.01 to $0.03 per share. In Q1 Fiscal 2010, Zarlink recorded a net loss of $0.5 million, or $0.01 per share. In Q2 Fiscal 2009, Zarlink recorded net income of $7.2 million, or $0.05 per share. On a non-GAAP basis, operating income for Q2 Fiscal 2010 was $7.4 million, compared to Q1 Fiscal 2010 non-GAAP operating income of $8.5 million and Q2 Fiscal 2009 non-GAAP operating income of $7.6 million. Non-GAAP net income in Q2 Fiscal 2010 was $6.3 million, or $0.05 basic earnings per share and $0.04 diluted earnings per share. For Q1 Fiscal 2010, non-GAAP net income was $7.5 million, or $0.06 basic earnings per share and $0.05 diluted earnings per share. For Q2 Fiscal 2009 non-GAAP net income was $9.0 million, or $0.07 basic earnings per share and $0.06 diluted earnings per share. In Q2
